DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 2, 4 and 6-10 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 2, 4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, the newly added structural formula is too blurry to decipher. Additionally, it appears to include a variable n, and that variable is undefined. Therefore, it is impossible to determine what compounds are intended to be encompassed by this blurry formula with an undefined variable. Therefore, claim 2 is indefinite. Claims 4 and 6-10 depend from claim 2 and are indefinite for the same reasons. 
	Claim 2 additionally recites the first compound prepared from a reaction comprising “active aniline”. This does not appear to be a conventional term of art, and the Applicant has not defined the term “active aniline”. Therefore, it is unclear what compounds the term “active aniline” is intended to encompass. Thus, claim 2 is indefinite. Claims 4 and 6-10 depend from claim 2 and are indefinite for the same reasons. Furthermore, given the reactivity, it is unclear how a diamine functional polyaniline would be formed by simply mixing aniline and a benzoic acid. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jia et al. (“Synthesis and properties of novel electroactive poly(amic acid) and polyimide copolymers bearing pendant oligoaniline groups”) cited for teaching synthesis of a diamine capped polyaniline (Scheme 1) which is then combined with a dianhydride to form polyamic acids and polyimides (Scheme 2). 

Conclusion
	Claims 2, 4 and 6-10 are pending.
	Claims 2, 4 and 6-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
November 20, 2022Primary Examiner, Art Unit 1717